 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwest Latex CorporationandJohn T.Seaton.Case 23-CA-2971April 15, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn August 2, 1968, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledcase, finding that the Respondent had not engagedin certain unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision togetherwitha supporting brief. TheRespondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsonlythosefindings,conclusions,andrecommendations of the Trial Examiner which areconsistent with the following.Respondent, a subsidiary of Southwest Chemicaland Plastic Company, is engaged in the manufactureof specialty latex products. In October 1967, thecompany began operations in its new plant atBayport, Texas. It is a small plant, with a workforce consisting of about 20 employees.John T. Seaton was hired by the Respondent asan operator on October 27, 1967, at the Bayportplant, and was discharged on March 6, 1968. OnFebruary 22, 1968, Seaton had met with, severalother employees for the purpose of organizing anddraftinga letter to the Respondent concerningseniority, pay scale, and other working conditions.A draft of this letter, prepared by Seaton, wasshown to the other employees, and a number ofadditions and corrections were then made on thedraft.The letter was never finally signed by theemployees or presented to the Employer, althoughSeaton had, on March 4 and 5, made and thenpostponed appointments with Plant Manager N. O.Swennes to discuss the matter.TheevidencenonethelessindicatesthatRespondent'smanagementwasawareof thepreparationoftheletter.According to theuncontradicted testimony of employee Osborn, hehad a conversation with Foreman Herbeck on oraboutMarch 1, in which Herbeck said thatemployee Holder had told him about the letter andthat "Seaton was possibly going to be in troublebecause of the letter."' On March 2, Herbeck had atalkwithSeaton.According toHerbeck, thediscussion concerned Seaton's continual complainingand certain alleged derelictions of duty by Seaton onFebruary 28 and 29. These latter failures, to bediscussedinfra,were said by Respondent at thehearing to be the final straws which caused Seaton'stermination.However, a written reprimand, datedMarch 2, placed in Seaton's file by Herbeck, statesonly, "Spoke to J. T. Seaton about chronic gripingand spending more time talking than working."On the afternoon of March 6, Foreman Herbecktold Seaton to report to Swennes. At the meeting,Herbeck told Seaton that he was not working asexpected, took too many coffee breaks, had beenwarned many times in the past, and that it wastherefore necessary to discharge him. As Seaton wasleaving the plant, he walked with Herbeck, who saidthat he was sorry but "we were all trapped into it."OnMarch 7, the day after the discharge,Respondent called a meeting of the plant employees.The meeting began with an explanation by Swennesthat Seaton had been terminated "because of hiswork he had done." Swennes then launched into adiscussion of the existing and anticipated benefitsavailable to the employees. Among other things, theemployees were shown their wage progression planfor the first time, were told of their right to receivelunches when working overtime, and were assuredthat they would be receiving the new lockerspreviously promised to them.At the hearing, Respondent asserted severalreasons for discharging Seaton on March 6. Onealleged basis was Seaton's history of complainingabout pay and working conditions, as well as certainpastfailuresinwork performance, which hadpurportedly led Herbeck and Swennes to discuss thefiringof Seaton about a month before his actualdischarge.He had been reprieved, they testified,because he showed some promise. Although Seatondenied that he had complained to any extent, theTrial Examiner found Herbeck and Swennes morepersuasive.However, he also found that complainingwas common in the plant and "standing alone .. .may not have furnished a valid explanation for thedischarge of March 6." But there was more in thecase- a failure to properly perform a duty onFebruary 28, and a failure to make a log entry, asrequired,onFebruary 29- which the TrialExaminer found to be the effective basis for thedischarge.The duty not performed on February 28 involvedthe failure to empty a batch of latex from a reactor'The Trial Examiner concluded that he was"inclined to credit Herbeck'sversionof this conversation rather than Osborn's " In Herbeck'stestimony, however, while he denied having made certain other remarksattributed to him by Osborn, he left undemed Osborn's twice-repeatedtestimony about Seaton being in trouble because of the letter175NLRB No. 58 SOUTHWEST LATEX CORPORATIONinto a blowdown tank. When Seaton, working alone,came on duty at 11 p.m. on February 28, thereactor contained latex in which a reaction had beeninitiatedearlier in the day. According to theadmission of Respondent's witness Herbeck, thereaction should have been fully completed prior toSeaton's shift. It would, therefore, have been theduty of the operator on the shift preceding Seaton'sto begin to empty the reactor into the blowdown, or,at the very least, to have a laboratory technicianmake a test to ascertain whether the reaction hadbeen completed. The operator on the earlier shiftdidneither,however.'Accordingly,when Seatoncame on duty at 11 p.m., the latex was still in thereactor,and there were no longer any labtechnicians on duty, the laboratory having closed at11 P.M.The crux of the question as to whether Seatonwas thereafter derelict depends upon what wasexpected of him in the situation he then confronted.Respondent asserts that Seaton should have lookedat the daily log and calculated that the reactor wasprobably ready to be emptied, that upon realizingthis likelihood,Seaton should then have calledHerbeck at home, pursuant to standing instructionsthat operators should call Herbeck at any time ifthey have "questions"; that Herbeck could thenhave called a lab technician to go to the plant andsample the latex; that the reactor could then havebeenemptiedduringSeaton's shift instead ofsometime later in the day of February 29; and thatconsiderable processing time could have been saved.Seaton, on the other hand, admits that he wasinstructed to call Herbeck if "problems" ever aroseon his shift, but contends that the situation on theevening of February 28 was no "problem." Hetestified that he knows of other occasions on whichlatex had been left in the reactor overnight, andRespondent's witness, Herbeck, appeared to concedethis possibility. In his testimony, Herbeck said thatwhen Seaton encountered the February 28 situation,itwas up to him to call Herbeck and "let me decidewhether to call somebody,or wait until morning todrop the batch,or whatever."Respondent asserts that at least 8 hours ofprocessing time were lost as a result of Seaton'serror.The evidence establishes that the reactorcould not have been immediately discharged of thebatch of latex, since the blowdown tank, into whichthe latex would have to be emptied, was itself filledwith another batch. It was therefore necessary toempty the blowdown tank before the latex in thereactorcouldbe transferred to the blowdown.According to Seaton, however, the screens throughwhich the latex in the blowdown had to filter werecovered with a substance which made the passage ofthe latex unusually slow. He spent much of his timeon the shift removing this substance and then359emptying the blowdown. The screens on theblowdown being in the described condition, andconsidering the necessity for getting a technician tothe lab and having him test the latex in the reactor,itappears to be unlikely that the reactor could havebeen emptied with any dispatch. And it is worthnoting that even though Seaton took a sample of thelatex to the lab when it opened at 6:45 a.m. onFebruary 29, the evidence shows that the latex wasnot discharged from the reactor until about noon ofthat day. Since other evidence establishes that areactor may be quickly discharged once the reactioniscompleted and the blowdown is empty, it wouldappear that the Respondent felt no particularurgency about the disposition of this batch.Seaton's shortcoming of February 29 also seemsto be of relatively minor import. Starting at I1 p.m.thatevening,he worked half of the shift withanother operator and then the remainder of the shiftby himself.While the other operator made notes inthe daily log as to what was accomplished duringtheir common time on the shift, Seaton apparentlymade no entry as to the work performed by himduring the remaining four hours. There was acompany requirement that operators describe in thelog the work done by them. However, a perusal ofsample log pages entered in evidence and testimonyby Herbeck indicates that it was not unusual for theoperators to fail to comply with the rule and to giveinformation so sketchy as to appear to be valueless.Furthermore, the requirement was not integral tothe functioning of the plant, but simply served as asource of information for Herbeck concerning thework performed, or problems which may havearisen, while he was away from the plant. There isno evidence that Seaton's failure to report had anyeventual consequences.Against these two specific complaints againstSeaton,which,Herbecktestified,"strongly"influencedhisdecision to recommend Seaton'sdischarge,we consider certain facts previouslymentioned. The decision to discharge came against abackground of the protected activity of Seaton'spreparation of a letter complaining about workingconditions, to be presented to management onbehalf of his fellow employees. Employee Osborngave uncontradicted testimony that Herbeck saidthat he knew about the letter and that Seaton was"possibly going to be in trouble" because of it. Thistestimony is a significant indication of bothRespondent's knowledge of, and attitude toward,Seaton's protected conduct. Although Respondentnow contends that Seaton's work performance onFebruary 28 and 29 was a significant factor in thedecisiontoreleasehim,Herbeck'swrittenreprimand ofMarch 2 fails to mention theseincidents,and thus belies the importance nowattributed to them by Respondent. The dischargecame after Seaton had made and then postponed'There is noindicationintherecordthat the operator on the precedingformalappointments with the plant superintendent.shiftwasdisciplinedfor hisfailureto do soThe evidence indicates that Swennes must have been 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDaware of the purpose of the meeting After SeatonwasdischargedonMarch6,Herbeck,accompanying Seaton as he was leaving, said to himthat "we were all trapped into it." This seems to beameaningless remark if addressed to an employeebeing discharged for incompetence and inefficiency;more sensibly, it implies that Seaton had done theone thing- organizing his fellow employees -which made his discharge inescapable. And, finally,we note the remarkable conjunction of Seaton'sdischargewith the employee meeting called thefollowing day.At this meeting, the Respondentreferred to Seaton's discharge and then discussed thearray of benefits accruing to, or soon to be madeavailable to, the employees. It seems apparent thatsomethingmore than pure coincidence wasresponsible for the discharge on one day of anemployee who had been attempting to organize hisfellow employees and the convocation, on the verynext day, of an employee meeting at which both thereferences to benefits and the reference to Seaton'sdischarge were prominently employed.In the circumstances described, we have no doubtthat the General Counsel has established, by apreponderance of the evidence, that Seaton wasdischarged for engaging in activity protected bySection 7 of the Act, in violation of Section 8(a)(1).We further find that Herbeck's statement toOsborn, about the "trouble" faced by Seatonbecause of his responsibility for the preparation ofthe letter,must be considered to have coerciveimplicationstendingtodissuadeOsborn fromengaging in collective activity, thus violating Section8(a)(1) of the Act.We find, however, that othercomplaint allegations of Section 8(a)(1) are notsubstantiated, and we shall order them dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and it will effectuate the purposes ofthe Act to exercise jurisdiction herein.2.By unlawfully discharging John T. Seaton onMarch 6, 1968, the Respondent engaged in an unfairlabor practice within the meaning of Section 8(a)(1)of the Act.3.Byunlawfullythreateninganemployee,Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices,we shall orderRespondent to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Ithavingbeenfound that the Respondentunlawfully discharged John T. Seaton on March 6,1968, and thereby violated Section 8(a)(1) of theAct, we shall order that Respondent remedy suchunlawfulconductbyofferingJohnT.Seatonimmediate and full reinstatement to his former or asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole for any loss of earnings he mayhave suffered as a result of the discriminationagainst him, by payment to him of a sum of moneyequal to the amount he would have earned from thedate of his discriminatory discharge to the date ofan offer of reinstatement, less net earnings duringsaid periods, to be computed on a quarterly basis inthemanner established by the Board in F.WWoolworthCompany,90NLRB 289, includinginterest at the rate of 6 percent per annum, to becomputed in the manner set forth inIsisPlumbing& Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardordersthattheRespondent,Southwest Latex Corporation, Houston, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharginganyof its employees ordiscriminating in any other manner in respect totheir hire or tenure of employment, or any term orconditionof employment, for the purpose ofinterferingwith, restraining, or coercing employeesinthe exercise of the rights guaranteed them inSection 7 of the Act.(b)Unlawfully threatening employees for thepurpose of interfering with protected, concertedactivities.(c)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer John T. Seaton immediate and fullreinstatement to his former substantially equivalentposition, without prejudice to his seniority and otherrights and privileges, and make him whole for anylossof pay, together with interest thereon at 6percent per annum, in accordance with F.W.WoolworthCompany,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716; andnotify him, if he is presently serving in the ArmedForces of the United States, of his right to fullreinstatement, upon application, in accordance withthe Selective Service Act and the Universal MilitaryTrainingandServiceAct,asamended, afterdischarge from the Armed Forces.(b) Preserve and, upon request, make available totheBoard and its agents, for examination andcopying, all payroll records, social security records, SOUTHWEST LATEX CORPORATIONtimecards, personnel records and reports, and allotherrecordsrelevantandnecessarytodetermination of backpay due and the reinstatementand related rights provided under the terms of thisOrder.(c)Post at its Bayport, Texas, establishment,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 23, shall, after beingduly signed by Respondent's representative, beposted by it immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 23, inwriting, within 10 days from the date of this Order,what stepsRespondent has taken to complyherewith.3.All allegations in the complaint not specificallyfound herein are hereby dismissed.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that.WE WILL NOT discharge or discriminate against ouremployees for the purpose of interfering with their rightto organize as a group to bargain with usWE WILL NOT threaten our employees for thepurpose of preventing them from engaging in concertedactivities.WE WILL offer John T Seaton reinstatement to hisformer position with all the rights and any backpay duehim.WE WILL notify John T Seaton if he is presentlyserving in the Armed Forces of his right to suchreinstatement under Federal law after discharge fromthe Armed Forces.SOUTHWEST LATEXCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 713-228-4296.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE361HARRY R HINKES, Trial Examiner The complaintherein was issued on April 24, 1968, pursuant to a chargefiled onMarch 7, 1968, by John T. Seaton and served onSouthwestLatexCorporation,hereincalledtheRespondent or Company, on March 11, 1968. Respondentisalleged to have engaged in unfair labor practicesaffecting commerce by the discharge of John T Seatonand the commission of other acts interfering with,restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act in violationof Section 8(a)(1) of the Act By answer duly filedRespondent denied the commission of any unfair laborpractices.A hearing was held before me at Houston, Texas, onMay 6 and 7, 1968, at which all parties were representedand were afforded full opportunity to participate, examinewitnessesand adduce relevant evidence.During thehearing, upon motion of counsel for the General Counsel,an amendment to the complaint was allowed modifyingthe date stated therein for an alleged unfair labor practice.At the conclusion of the hearing counsel for the partieswaived oral argument. Briefs have been received from theGeneral Counsel and from the Respondent and have beengiven careful considerationUpon the entire record in this proceeding I make thefollowing:FINDINGS OF FACTIJURISDICTIONThe Respondent is and has been at all times materialherein a subsidiary of Southwest Chemical & PlasticsCompany of Seabrook, Texas and a corporation dulyorganized under the laws of the State of Texas with itsprincipaloffice and place of business in the city ofHouston, State of Texas, where it is engaged in themanufacture of specialty latex products. By agreementbetween counsel it has been stipulated that during the12-month period preceding the issuance of the complaintin this matter Respondent, in the course and conduct ofitsbusiness operations,manufactured and sold productsvalued in excess of $50,000 which products were sold anddelivered to customers in states of the United States otherthan the State of Texas I find that the Respondent is nowand has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11THE UNFAIR LABOR PRACTICESA. SeatonSouthwest Latex Corporation was formed around thebeginningof 1967. Plans were drawn up for theconstruction of the plant at Bayport, Texas on January 3,1967, and the plans were approved for construction onApril13,1967TheCompany startedmoving theoperators down to Bayport from its pilot plant operationinOctober. Seaton began working for the Respondent onOctober 27, 1967. About 4 1/2 months later, on March 6,1968, he was dischargedSeveral of the employees including Seaton met onFebruary 22, 1968, and discussed presenting a complaint 362DECISIONSOF NATIONALLABOR RELATIONS BOARDto the management of the Company regarding theirworking conditions. It was decided to draft a letter topresent to the Company and Seaton prepared a draft ofsuch a letter. As employee Brown put it "I guess [Seaton]sort of appointed himself as the letter writer." He showedhis draft to the other employees on and after February 28,and by March 4, received everyone's approval to thatletter.He then turned the letter over to another employeeto be typed up, following which it was the plan of theemployees that each of the employees would sign the letterand then, as a group meet with management to discuss itin the meantime, on March 4, Seaton requested a meetingwithN O. Swennes, plant manager, for March 5. OnMarch 5, however, he requested a postponement of thatmeeting to March 6 On March 6, Seaton asked anotheremployee, Brown, to get a further postponement of thatmeeting to March 8, which Brown did. It does not appearthat anyone informed management of the purpose for thisrequested meeting. Nor does it appear that Seaton's draftof the letter was every typed up in final form or signed bythe employees.In the afternoon of March 6, Herbeck, Respondent'sforeman, told Seaton to report to Swennes. Seatonrequested permission to have employee Brown as a witnessand was granted that request. At this meeting, attended byemployees Seaton and Brown as well as Plant ManagerSwennes and Foreman Herbeck, Herbeck told Seaton hehad not been doing his job as expected, had been takingtoo many coffee breaks and that for the best concern ofthe Company Seaton be dismissed at that time, referringto a number of occasions on which Seaton had receivedreprimandsAs Seaton left the plant, Herbeck told himthat he was sorry but "we were all trapped into it."Counsel for the General Counsel argues that Seatonwas discharged for engaging in the alleged concertedprotected activity of the letter writing referred to earlier.He cites the testimony of employee Osborn who told of aconversation he had with Foreman Herbeck on or aboutMarch 1, in which Herbeck allegedly told him that Seaton"was possibly going to be in trouble because of the letter ... and if we try to go to the Labor Board or to bring in aunion and everything that the Company would probablyrun the plant." Osborn further testified, however, thatseveral days after this conversation with Herbeck he onceagain spoke to him and received an explanation that"satisfied" himAmong other things Herbeck told himthat he did not mean Osborn would be fired if he joinedthe Union but, if there was a strike, Herbeck and Swenneswould try to run the plant. Finally, Osborn was asked.Q Now, [h]as Mr. Swennes, or any other companyofficial told you if you joined the Union, you would befired9A. No, sirTo this testimony of Osborn, counsel for the GeneralCounseladdsthetestimonyofSeatonaboutaconversation that Seaton had with Herbeck on March 2,wherein:[Herbeck] told me that Mr Swennes, N. O.Swennes, plant manager, had called him into his officethat week and asked him if there was something goingwrong in the plant He said there was something in theair, he didn't know what it was. He thought that I -he thought that John Seaton was behind it. And BillHerbeck said he had the same feeling and he said hewould try to find out what the condition was and Mr.Swennes said that if Seaton keeps this up, this gripingand complaining, that we are just going to have to lethim go.Counsel for the Respondent, on the other hand,contends that the activity in which Seaton engaged wasnot protected concerted activity within the meaning of theAct and that in any event Respondent was not aware of itWallsManufacturing Company, Inc,128NLRB 487,modified in 137 NLRB 1317, 1318. See alsoRyder TankLines, Inc ,135NLRB 936, 938 1 find it unnecessary,however,toconsiderthisaspectofRespondent'sargument, as the Board, inNorge Division, Borg-Warner Corporation,155 NLRB 1087, 1089, heldThe crucial question, as we see it, is not whether theemployees engaged in what we might assess as `plainand flagrant misconduct' but what in truth impelled thedischargesWere the employees terminated because theyengaged in concerted activity? Or were they terminatedfor some other and legitimate reasonthat would haveimpelled the Respondent to take such action evenindependently of their concerted activity? [Emphasissupplied.]We turn, therefore, to a consideration of the reasonsadvanced by the Respondent for its discharge of Seaton.According to Plant Manager Swennes, Seaton was toldabout the Company benefits and the working conditionsbefore startingwork at the plant but he made nocomplaint about either the benefits or the workingconditions at the time. Nevertheless, Seaton thereafterbegan complaining until, according to Swennes, "itbecame a problem not only in terms of job but also interms of the other employees, the effect he was having on- we will call it the morale of the people of the plant."Foreman Herbeck also testified that Seaton's "griping allthe time was just making me so nervous I couldn't hardlyget anything done." Among Seaton's complaints were theCompany's failure to pay for his trips to the doctor whenhe was injured on the job, the Company's failure toprovide rubber boots for him to wear, and his inability tolocate tools to do the job Swennes spoke to him about hiscomplaints as well as his quantity of work and Seatontold him he would try to correct the complaining andfailure to work. Herbeck identified three documents whichwere received in evidence specifying three differentoccasions on which Herbeck had spoken to Seaton abouthis griping, being lax on shift duties, spending too muchtime on coffee breaks, and his inefficiency in work.Herbeck further testified that only Seaton had as many asthree reprimands in his file. Seaton, however, deniedhaving ever been reprimanded for his inefficiency in workor for being lax on shift duties or spending too much timeon coffee breaks. I found Herbeck's and Swennes'testimonymuchmorepersuasiveconsideringthedemeanor of all of the men as they testified as well as theinconsistencies in some of Seaton's testimony which willbe discussed later Seaton's fellow workers who testified inthisproceeding also noticed that Seaton griped andcomplained but, according to them, everybody did a lot ofgriping and complaining and the criticism by managementon this score was not directed specifically to Seaton but toall employees Standing alone, therefore, Seaton's gaspingand complainingmay not have furnished a validexplanation for the discharge of March 6. It does not,however, stand alone.Herbeck testified that Seaton's discharge was based onhis derelictions in job duties, citing, in particular, Seaton'sactivities of February 28 and 29 Employees were requiredtomaintain a log of their activities on each shift. Logentriesmade by Seaton and received in evidence show anumber of instances between November 10 and December29 where explanation for work done during his shift was SOUTHWEST LATEX CORPORATION363eithercompletelymissingorinadequatelycovered.Herbeck spoke to Seaton about this failure and discussedthe advisability of discharging Seaton with Swennes aboutamonth before the actual discharge. At the time,however, they felt that Seaton would straighten outbecause he had the ability to do the work.Seaton reported to work for the third shift of February28, which began at I1 p.m. of that date and ended 7 a.m.February 29. Earlier that day, at around 1 p.m., areaction had been initiated in a batch of latex in reactornumber 2 and the major portion of the reaction had beencompleted several hours before Seaton came to work. At5 p.m. a sample had been taken of the batch whichshowed a total solids content of 46 3 percent and anunreacted styrene count of 1.810. According to creditedtestimony, Seaton would know that the batch was nearcompletion when he came on duty at II p m. and that itwas his responsibility to take a sample each hour, it beingthe practice of the plant to empty the reactor when thetotal solids content reached 46 percent and the styrenecount fell below .6. Although the operators such as Seatoncould make the test for the total solids content, it was thelab technician's responsibility to make the styrene test anditwas the operator's responsibility to request labassistance if needed. He had also been instructed to callhis supervisor if any problem arose on his shift andpursuant to such instructions supervisors were called manytimes during the night. On the batch in question, however,Seaton apparently never attempted to get the styrenetested, the lab having closed at 11 p.m., nor did heattempt to call his supervisor for instructions in thecircumstances. Instead, he permitted the batch to remainin the reactor all night long As a result, the Companylost several hours of processing timeAs noted earlier, Seaton's shift ended on February 29at 7 a m. Herbeck got to work at 8 a.m. that morning,reviewed Seaton's log entries and found insufficient datatherein to account for all 8 hours of Seaton's shift. Thatnight Seaton reported for work at the usual time of 11p m., and worked until 7 a.m. the following morning,March 1. For that shift Seaton made no entry in the logbook whatever Seaton had gone by the time Herbeckcame to work at 8 a.m. Friday, March 1, but Herbecknoted Seaton's failure to record any activity for thepreceding shift.Knowing that he would be gone whenSeaton reported for work that night, Herbeck left wordfor Seaton to stay over Saturday morning after 7 a m. sothatHerbeck could talk to him. Accordingly, onSaturday,March 2, Herbeck spoke to Seaton about hisderelictions on the night of February 28, as well as hisfailure to write anything in the log book for his shift onFebruary 29 The following day, Sunday, the plant wasclosed.On Monday, March 4, the plant was busy withresumption of operations after the one day shutdown.Moreover,Herbeck left work a little earlier to attendschool.Consequently, Herbeck did not speak to Swennesabout this matter until Tuesday, March 5. As a result ofthis discussion, Herbeck then decided to discharge Seaton.Seaton, however, testified that in his conversation withHerbeck on March 2, they merely discussed the letter thatSeaton had drafted, Herbeck telling him that he "wishedthat more people . . would speak out instead of going inlittlegroups behind backs, and tell the Company whatthey thought was wrong out there like I was doing."According to Seaton, Herbeck also told him at this timethat Swennes had asked him if there was something goingwrong in the plant and thought that Seaton was behind it.At first Seaton testified that Herbeck told him Swenneshad said that "if Seaton keeps this up, this griping andcomplaining, we are just going to have to let him go." Inrebuttal, however, he denied Herbeck speaking to himabout chronic griping on that dayThis,however,was not the only inconsistency inSeaton's testimonyThus, Seaton first testified that hewas "elected" by the other employees to be theirspokesman Then he said "There was no formal election.Itwas just everyone meeting on different shifts would -agreed thatmyself and Cecil Brown would be thespokesmen for the hourly paid employees to theemployer."AlsoSeatondeniedevertellingagovernmental agent that he had been elected A claim forunemployment compensation signed by Seaton and readby him before signing, which claim was received inevidence, recites, however, "I and another employees wereelected to represent the employees in negotiating abargaining unit among these workers." Seaton insistedthat the employees told him he was authorized tonegotiate the bargaining unit on their behalf. Butemployees Brown and Osborn, who were called on behalfof the General Counsel, testified that they had neverappointed Seaton to represent either of them nor hadSeaton been elected. Seaton also, denied telling anySouthwest Latex employee that his unlawful dischargeclaim had already been decided and that he was going tobe reinstated and get backpay. His first answer wasvacillating:A. I think I told - yes, I told one employee. Ididn't say that this had already been decided. No, Ididn't. I told- no, I didn't say that.Q What did you say?A. I told them that it looked like it was in my favor.Q. Did you ever tell anybody at Southwest Latexthat you had been told that you were going to bereinstated9A. I told several different people that I would bereinstated if this thing- this hearing was final.Q. But did you tell them that you had been told youwould be reinstated?A. No, Sir.His own witness employee Brown, contradicted him:Q.Did Seaton tell you at any time that it hadalready been voted that he was going to be reinstatedand get his backpay?A. Yes, Sir.Seaton's testimony also refers to a pay increase that hereceived after he had worked 3 months. This, according toSeaton,was a merit increase, suggesting that theRespondent was quite satisfied with his work Again, hisown witnesses testified in contradiction, stating that the3-month pay increase was automatic for all employees onthe payroll that long.In short, I cannot credit Seaton's testimony, finding ittoo often contradicted by himself or by his own witnesses.Instead, I find Herbeck's and Swennes' testimony morepersuasiveCounsel for the General Counsel argues that Seatonwas not derelict in his duties on the night of February 28when he failed to unload the reactor, pointing to the factthat the reactor had to be unloaded to a blowdown tankwhich was already full. This, however, does not explainwhy Seaton failed to call his supervisors for instructionson handling the reactor that nightWith the batch finishedin the reactor and the blowdown tank full, it presented aproblem which Seaton did not undertake to solve. It was,however the type of problem for which supervisors couldbe and had been called in the past for solution. In failing 364DECISIONSOF NATIONALLABOR RELATIONS BOARDto call the supervisors Seaton was derelict in his dutiesand caused a waste of reactor time as a result.In sum, I find that the General Counsel has not met hisburdenofestablishingthatSeaton'sdischargewasmotivated by any protected concerted activity on his partbut was instead motivated, as claimed by the Respondent,by his failure to carry out his required duties and onlyincidentallyby the Respondent's displeasure at thedisruptionand loss of morale caused by Seaton'scontinual griping and complaining.B. The Other 8(a)(I) IncidentsCounsel for the General Counsel argues "two distinct"violations of Section 8(a)(1) of the Act by the Respondent.First,he argues that Respondent violated Section8(a)(1) by threats to the employees He cites the testimonyof Seaton, mentioned earlier, to the effect that ForemanHerbeck told him on March 2 that Swennes had askedhim if there was something going wrong at the plant, thathe did not know what it was but that he thought Seatonwas behind it. According to Seaton, Herbeck added thathe [Herbeck] had the same feeling Seaton further claimedthatHerbeck told him Swennes had said that "if Seatonkeeps this up, this griping and complaining, we are justgoing to have to let him go." Herbeck's testimony,however, which I credit, was that on March 2 he discussedSeaton's work of February 28, as well as his failure toenter his activity for the following day, February 29, andmentioned Seaton's griping and complaining as well. Atthis time, according to Herbeck, Seaton told him that hisgripeswere his own, nothing being said suggesting thatSeatonwas speaking for the other employees. Evenaccepting Seaton's version of that conversation there isnothing to suggest that Swennes was contemplating firingSeaton for any protected concerted activity but only forSeaton's personal complaints.Invalex Sales Co , Inc ,152NLRB 773, 778. Counsel for the General Counsel alsocites the testimony of employee Osborn concerning hisconversation with Foreman Herbeck on March 1, in whichHerbeck allegedly told Osborn that Seaton "was possiblygoingto be in trouble because of the letter . . . and if wetry to go to the Labor Board to bring the Union in andeverything that the Company would probably let us all goand him and Mr. Swennes would probably run the plant "Herbeck, however, denied telling any employee that hewould be discharged if the Union came into the plant or ifany employee took complaints to the Board but admittedthat he told Osborn that in the event of a strike themanagement people could run the plant if they had to. Iam inclined to creditHerbeck'sversionofthisconversationratherthanOsborn's.Osbornhimselfapparently was not quite sure of what Herbeck told himat first, since he went back to ask him again what hemeant and this time, admittedly, was "satisfied" byHerbeck's alleged explanation that Herbeck did not meanOsborn would be fired if he joined the Union. Indeed,Osborn concluded his testimony on this score, denyingthat Swennes or any other company official ever told himifhe joined the Union he would be fired I findinsufficient evidence of threats by the Respondent for anemployee's union or concerted activity.Counsel also argues that Respondent violated Section8(a)(1) of the Act by promises of benefits. As the brief ofcounsel for the General Counsel puts it:On March 7, 1968, Respondent called a meeting of itsemployees during which the Company promised wageincreases,free lunches for overtime work, locker roomlockers, and better and safer working equipment.The record, however, does not support this sweepingcharacterization.Employee Osborn testified that at thismeeting, Swennes:.. told us that John had been released because of hiswork he had done, and showed us - told us that theCompany benefits we was going to be getting and a newpay rate wage scale had been worked up. And also thatwe would be drawing lunch, overtime for lunches. Wewould be getting new lockers and be a new deal for usto work on around the strainers out there.Osborn added, however, that they had had discussionspreviously about new lockers. As he put it "they wasworking on it, trying to get them in." Osborn furtheradmitted that Swennes made no mention about the Unionthat day.Employee Brown testified.The meeting was called for the purpose to explain whyJohn Seaton was terminated They told us that Johnhadn't been doing his work satisfactory and, in otherwords, they had to let him go because his work wasn'tsatisfactory up to that day.They would get uslockers and try to improve the working conditions.Brown further testified that at this March 7 meeting awage classification schedule was passed out showing thewage rates that employees would be entitled to at variousperiods of seniority.Brown, however, admitted that hiswages were not changed by that instrument but that theinstrument only "follows the pattern that my wage was seton at the time" Brown, too, denied that any mentionwas made of the Union at this meeting.Thomas Hudson, president of the Respondent, testifiedcredibly that he established the wage progression planshown to the employees on March 7, as far back asmid-1967, and that the wage rates shown to the employeeson March 7, were the same as those he had devised, withthe exception of the starting pay for helpers, not involvedin this proceeding.He further testified that the planspursuant to which the Bayport plant was built provided aspace for lockers but that the lockers were not installedany earlier because management was "busy with trying tostart up the plant and we were looking for the best buy wecould get on lockers." As respects the overtime lunches,Hudson testified that in the early part of March 1968,when employee Osborn was asked to work overtime, he[Hudson] learned that the Company was not givingovertime lunches although it was a policy of the parentplant, Southwest Chemical, to provide overtime lunches.Consequently,Hudson ordered overtime lunches to begiven to the employeesThe most that'can be said about the March 7 meetingis that the employees learned for the first time that theywould be getting wage increases if they stayed with theCompany for certain extended periods in the future, thatthey would be getting overtime lunches and that theywould be getting lockers. None of this was conditioneduponanyunionorconcertedactivityamong theemployees or abstention therefrom The wage progressionschedule represented no change in the wage being paidand was in conformity with the wage increases previouslygranted.The locker installation had been previouslydiscussed and was not unexpected by the employees. Theprovision for overtime lunches was merely a reflection ofcompany policy which had inadvertently been overlookedinthepast.Counsel for the General Counsel wouldconnectmanagement'smention of Seaton's discharge atthismeeting with the promise of benefits arguing that SOUTHWEST LATEX CORPORATIONsuchconnectiondemonstratestheRespondent'sdiscouragement of the employees' protected activities butsuch connection was never made expressly or impliedlyIndeed, witnesses called on behalf of the General Counseltestified that they were told Seaton had been dischargedfor his poor work,and nothingwas said of anyone'sprotected activitiesCounsel for the General Counsel also makes referenceto another meeting which took place on March 14, atwhich time a set of "Employee Rules and Regulations"was given to the employees. Among other things, theserulesprovided for a 6-month period of probation for newemployees during which time such employees could beterminated at the Company's discretion. President Hudsontestifiedcrediblythatthisprobationaryperiodwasinstitutedinplaceof a 3-month probationary periodbecause it was found that, unlike the parent company,Southwest Chemical, Southwest Latex operations requireda higher degree of skill necessitating a longer period tocheck out an operator Counsel for the General Counselargues, however, that the purpose of the rule was torestrain and coerce the employees from engaging in theactivitiesforwhich Seaton was discharged. The sameargument could be made of any probationary penod butin this instancethere is no evidence that the rule wasintended for that purpose or was used for that purpose,"An unlawful purpose is not lightly to be inferred."N L.R.B v Columbus Marble Works,233 F.2d 406, 413365(C.A. 5) Norarenondiscriminatory and businessmotivated changes in working conditions violations of theActJ S Dillon& Sons v.N L R B ,338 F.2d 395 (C.A.10),SoutheasternMotor Truck Lines113NLRB 1122Counsel for the General Counsel has the burden to proveunlawfulmotivation and effect.Quality Castings Co. v.N L.R.B325 F 2d 36 (C.A. 6), which he has failed to doIconclude that there is insufficient evidence to sustain thecomplaint's allegation of unlawful promises of benefits inorder to induce employees from becoming members of aunion or engaging in concerted activities for the purposeof collective bargaining or other mutual aid or protection.CONCLUSIONS OF LAWGeneralCounselhasfailedtoestablishbyapreponderanceofsubstantialcredibleevidenceofprobative value that the Respondent discharged employeeJohn T Seaton, or interfered with, restrained, or coerceditsemployees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1) of theActRECOMMENDED ORDERIt is ordered that the complaintinCase 23-CA-2971 be,and the sameherebyis,dismissed